Krivosha, C.J.,
concurring in the result.
While I believe that the decision reached by the majority in this case, under the facts as presented, is correct, I write separately because I believe, that the language of the majority opinion may be read more broadly than I believe we intend it to be read. In the instant case there was no evidence offered to show that the signatories in question resided or had any actual address in subdivision No. 3 of McCook Public Power District. Absent such evidence, the court had no way of knowing whether the appellee Lebsack did in fact verify whether the signatories to the recall petition were qualified to sign. Standing alone, the majority opinion may be read to the effect that failing to include addresses on a recall petition automatically invalidates the petition, even though other evidence is provided to establish without question that the signatories are qualified voters with respect to the recall petition. I do not believe such to be the law, nor do I believe the majority to intend that result. What we are concerned about here is not who places the addresses upon the petition or who directs that they be placed on the petition, but whether we are satisfied that the manner in which the verification takes place has credibility. Obviously, it is self-serving to go to the election list in order to obtain the signatory’s address, in order to determine whether the signatory still resides at the address shown on the petition on the day when the petition was signed, in order to establish that the signatory is a registered voter qualified to sign the petition. It is conceivable, however, that affidavits might be provided to establish the truth of the matter, or the area might be small enough that the *117addresses of the signatories are general in nature and can otherwise be established. I believe that the declaration set out in the majority opinion must therefore be closely read in light of the evidence in this case, including the fact that there was no evidence as to the correct actual addresses of the signatories.